PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/754,341
Filing Date: 7 Apr 2020
Appellant(s): ZENKNER, Heinz



__________________
William C. Gehris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments, in regards to claim 9, is “the examiner has provided no evidence that the inverter of Lee MUST be a power amplifier, and in fact by stating merely that Lee ‘is operable’ as a power amplifier appears to admit the inverter also may operate without power amplification (which is actually how it operates),” as required by claim 9.
For purpose of discussion, an NPL IEEE document written by Sokal “Class-E RF Power Amplifiers” figure 2 is used to show that Lee’s Class E inverter is a Class E amplifier. As shown below in figure 2, is a schematic circuity of a conventional Class E power amplifier. 

    PNG
    media_image2.png
    238
    491
    media_image2.png
    Greyscale

It is well known in the art and as shown in Sokal’s figure 2 above, that a basic conventional Class-E amplifier includes a transistor (Q), operated as a switch, a shunt capacitor (C1), RF choke inductor (L1), a load resistor (R), and a series resonance circuit (C2, L2). As shown below in Lee’s NPL document figure 2, is a circuit schematic of a class E inverter which is structurally identical to the Class-E amplifier. 

    PNG
    media_image3.png
    264
    363
    media_image3.png
    Greyscale

Lee discloses, in figure 2 above, a transistor (source stage Mosfet), operated as a switch, a shunt capacitor (Cs), RF choke inductor (LMS), a load resistor (RT), and a series resonance circuit (CT and LIT connected in series). Therefore, Lee’s Class E inverter is a Class E amplifier.
Appellant’s arguments, in regards to claim 23 and 27, is “the inverter of Lee converts DC to AC current, and thus making the energy source in Lee AC would not only not lower cost and enhance efficiency, it would make the inverter completely redundant and the claim language would not be met. Why have the inverter if the energy source is switched to an AC voltage source? The Advisory Action completely failed to address this argument.”
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant's arguments are silent to the presence of the Du reference, which was relied upon to teach the AC source.
With respect to claims 10-22, 24-26, and 28, the rejections of the most recent office action are maintained for the same reasons as previously discussed with regard to claim 9 above. 

Respectfully submitted,
/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        
David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.